Schaeffer, P. J.,
The Secretary of Revenue of the Commonwealth of Pennsylvania suspended the motor vehicle operator’s license of Frank H. Jacobs of Lancaster County, Pa., for a period of six months from January 12,1950. The reason for the suspension is that he was involved in an accident which resulted fatally to Betty Owens of Potter County, Pa., who was an occupant of the automobile owned by petitioner’s father and driven by petitioner on July 31, 1949,
*530The accident occurred about four miles north of Duncannon, Pa., while he was taking Ms friend, Betty Owens, from his home in Lancaster County to her home in Potter County. The accident occurred as a result of a collision with a concrete abutment of a small bridge along the highway. Petitioner was operating the car at about 45 to 50 miles per hour.
Petitioner’s contention is that the accident was caused by the sudden failure of the steering mechanism so that he could not turn the steering wheel in either direction. The Commonwealth had the steering column examined by a mechanic after the accident who testified that he could find nothing wrong with the steering gear or wheel. The automobile was damaged considerably. The petitioner’s father examined the automobile about four hours after the accident and he found that the steering wheel was locked. A disinterested witness, who was walking along the highway and saw the accident, testified that no car was approaching petitioner at the time of the accident and that in his judgment petitioner was not running over 30 miles per hour and that it appeared to him that petitioner had lost control of the car.
Under section 616 of The Vehicle Code of May 1, 1929, P. L. 905, as amended, the hearing on an appeal to the common pleas court from an order of the Secretary of Revenue suspending an operator’s license is to be de novo and it is necessary for the court to determine independently, from the testimony at the hearing on the appeal, whether the suspension was merited: Commonwealth v. Herzog, 359 Pa. 641, 60 A. (2d) 37.
The court finds from the evidence submitted at a hearing in court that the accident and the fatality were not caused by the negligence of petitioner as the operator of the car.
And now, April 17, 1950, the appeal of Frank H. Jacobs from the action of the Secretary of Revenue of *531the Commonwealth of Pennsylvania in suspending his motor vehicle operator’s license for a period of six months from January 12,1950, is hereby sustained and the court directs a reinstatement of petitioner’s motor vehicle operator’s license.